In a proceeding pursuant to article 7 of the Family Court Act (under Docket No. D 1503/71), the appeal purportedly is from an order of the Family Court, Kings County, dated May 10, 1971. No order was made in that proceeding on that day. What the Family Court did on that day in that proceeding was to make the following notation in the file: “ See Docket D 5310/71 ”, There was then pending another similar proceeding against appellant under the latter docket *957number; and in that other proceeding an order was made by the same court, also dated May 10, 1971, adjudging appellant a juvenile delinquent (upon a charge based on an occurrence entirely separate from that upon which the proceeding under Docket No. D 1503/71 was based) and placing him on probation for two years. In the instant proceeding (under Docket No. D 1503/71) an order was previously made, dated March 19, 1971, which, after a fact-finding hearing, determined that appellant had committed the acts alleged in the petition, which acts would constitute a crime if done by an adult. The notice of appeal bears Docket No. D 1503/71. Appeal dismissed without costs. The notation in the file in the proceeding under Docket No. D 1503/71 is not an order of disposition and therefore is not appealable (Family Ct. Act, § 1112). If an appeal in the proceeding under Docket No. D 1503/71 were properly before us, thereby bringing up for review the March 19, 1971 determination, we would hold that the allegations in the petition in that proceeding were not proved beyond a reasonable doubt and we would reverse and dismiss the petition. The briefs of both parties proceed upon the assumption that the order of disposition in the proceeding under Docket No. D 5310/71 also serves as an order of disposition of the proceeding under Docket No. D 1503/71. However, that is not so. That order of disposition expressly adjudicates only the charge against appellant under Docket No. D 5310/71. It makes no reference to the proceeding under Docket No. D 1503/71. Munder, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.